Citation Nr: 1509825	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  10-15 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2003 to November 2004.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional duplicate documents pertinent to the present appeal.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an April 2010 Substantive Appeal, the Veteran requested a Board hearing at the local RO regarding the issue of entitlement to an increased rating in excess of 30 percent for depression.  No such hearing has yet been scheduled or provided.  The Board finds there is a valid request for a BVA hearing.  See 38 C.F.R. §§ 20.700(a), 20.703 (2014).  Additionally, there has been no subsequent expression by the Veteran or his representative indicating that the Veteran did not desire a BVA hearing.  For these reasons, the Board finds that due process requires this case to be remanded to afford the Veteran a BVA hearing regarding the claim on appeal.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a BVA hearing conducted in person at the RO in Houston, Texas.  The Veteran and his representative should be notified of the date and time of the hearing and a copy of such notice should be placed in the record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




